UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANHUI KONKA GREEN LIGHTING CO., LTD.,

                                        Plaintiff,                      18 Civ. 12255 (PAE)
                         -v-
                                                                               ORDER
 GREEN LOGIC LED ELECTRICAL SUPPLY, INC.,
 GEORGE GEFFEN, and DOES 1-100,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:


        Defense counsel has attempted to file an amended answer with counterclaims. See Dkts.

63–66. These pleadings have been deficient for the reasons indicated on the docket. Defense

counsel is to re-file the amended answer with counterclaims in accordance with the Clerk’s

office’s instructions by January 10, 2020. If the amended answer is filed properly by that date,

the Court will treat it as operative.


        SO ORDERED.


                                                              
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: January 6, 2020
       New York, New York
